It is clear that the defendant cannot appropriate to himself the fruits of Hutchinson's fraudulent acts, without becoming responsible for his conduct. Admitting that Hutchinson was not his agent in fact, yet, by ratifying his acts, Hutchinson became in law his agent, and consequently he is bound by his representations. Story on Agency, secs. 442-454; Hatch v. Taylor, 10 N.H. 538; Concord Bank v. Gregg, 14 N.H. 340; Hovey v. Blanchard, 13 N.H. 145.
The referee also finds that the plaintiff would not have consummated the trade if the defendant had not suppressed information as to *Page 414 
the quantity of the land both parties supposed was being conveyed. This fact is enough to entitle the plaintiff to rescind the contract.
Again: admitting that no fraud had been practised, the plaintiff thought he was buying and the defendant thought he was selling a tract of land one half mile from the depot in Wentworth, heavily wooded and timbered, worth $12 per acre; whereas, in fact, the tract was four to five miles distant, contained but eighty acres, was sparsely wooded, and was worth only $1.25 per acre. This was such a glaring mistake, that the grantee would be entitled to relief in equity upon restoring the plaintiff to his original position; and the tender of the deed to the defendant at the hearing must be held to be in season, under the decisions this state. Concord Bank v. Gregg, 14 N.H. 339.
Decree according to the prayer of the bill.